DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on December 17, 2021. Claim(s) 1 and 4, 6-9, and 43 are pending and examined herein.

Response to Arguments
In view of Applicant’s amendments, the 112(a) first paragraph rejection of claims 1, 4-9, 13 and 17 is hereby withdrawn.
In view of Applicant’s amendments, the 102(a)(1) rejection of claims 1-9, 13 and 17 as being anticipated by Farese (WO 2015/017549) of record is hereby withdrawn.
 	Any objection/rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made of record in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1 and 4, 6-9, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Farese (WO 2015/017549, referred to as “Farese (WO)”) of record in view of Farese (US 2012/0232037, referred to as “Farese (US)”) of record.
 	At the outset, Examiner respectfully notes regarding claims 1, 6-9, and 43, the limitations “crossing the blood brain barrier” (instant claim 1 and 43), “decrease phosphorylation of PKC” (instant claim 6), “decrease activity of 13-secretase” (instant claim 6), decrease the amount of A131-40142 (instant claim 7), decrease the amount of thr-231-phospho-tau” (instant claim 8), “decrease the activity of 70kDa PKC-A/1” (instant claim 9), and “inhibits the effects insulin on A1-40/42 peptide production” (instant claim 43)  are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
	Farese (WO) teaches a method of treating an aPKC abnormality in a subject in need thereof comprising: administering an effective amount of an aPKC inhibitor (claim 1), wherein the aPKC abnormality is selected from the group consisting of obesity, glucose intolerance, metabolic syndrome, hyperinsulinemia, hepatosteatosis, non-alcoholic cirrhosis, hypertriglyceridemia, hypercholesterolemia, polycystic ovary disease, and Alzheimer's disease (claim 7), and wherein the aPKC inhibitor is ICAPP (page 62, example 18). 
 	Farese (WO) teaches insulin-resistant and (glucose intolerant) syndromes, including obesity and metabolic syndrome, and Alzheimer's disease (AD) are endemic closely related disorders. Insulin resistance predisposes a subject to AD development. Farese teaches in Western/Westernized populations, insulin-resistant obesity and the metabolic syndrome (O/MetSYN) are present in 34% of the adult population, and frequently progress to type 2 diabetes mellitus (T2DM) , which is present in 27% of people over the age of 65 (CDC data, 201 1). Moreover, Alzheimer's disease (AD) is estimated to afflict 13% of people over the age of 65 and 45% of people over the age of AD is 50% more prevalent in T2DM, and T2DM prevalence is approximately 2-fold greater in AD (page 62, example 18).
 	Farese (WO) does not specifically teach a patient population having both AD and diabetes, as required by the limitations of the instant claims.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered ICAPP for the treatment of diseases selected from obesity, glucose intolerance, metabolic syndrome, hyperinsulinemia, and AD as taught by Farese (WO) and administered to a patient population with both AD and diabetes. The motivation, provided by Farese (WO), teaches that AD is 50% more prevalent in T2DM, and T2DM prevalence is approximately 2-fold greater in AD. Thus, because there is a significant overlap in the patient population of those that have AD and T2DM, one would expect that when treating AD with the administration of ICAPP, the desired patient population would be embraced.
Additionally, Farese (WO) does not teach the subsequent administration of insulin to treat the diabetes.
 	Farese (US) teaches a method of treating obesity, metabolic syndrome, or diabetes in a subject (claim 1), comprising administering a compound that inhibits hepatic protein kinase C, specifically ICAPP (claim 4).  
 	Farese (US) teaches said method further comprises providing to the subject a secondary therapy for treating obesity, metabolic syndrome, or diabetes, selected from insulin, among other therapies (claim 18).

Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1 and 4, 6-9, and 43 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627